Name: Commission Regulation (EEC) No 2444/93 of 2 September 1993 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 93 Official Journal of the European Communities No L 224/9 COMMISSION REGULATION (EEC) No 2444/93 of 2 September 1993 opening a standing invitation to tender for the sale of Grana padano cheese held by the Italian intervention agency No 1107/68 , issue a standing invitation to tender for the resale on the market of Grana padano cheese delivered into storage before 1 February 1992 and held by the agency. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in the milk and milk products sector ('), as last amended by Regulation (EEC) No 2071 /92 (2), and in particular Article 8 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of appli ­ caiton for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses (% as last amended by Regulation (EEC) No 2441 /93 (4), provides for the possibi ­ lity of a sale by tender so as to dispose of cheese held in public storage : whereas Article 6 to 14 of the said Regula ­ tion lay down the selling procedures and conditions ; whereas, given the age of certain quantities of Grana padano cheese in public storage, they should be resold on the market but without jeopardizing market balance ; whereas tenders should therefore be required to observe a minimum price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 1 . The final date for the submission of tenders for the first partial tendering procedure shall be 28 September 1993 . 2. In addition to the conditions laid down in Article 8 of the Regulation (EEC) No 1107/68 , a tender shall not be valid unless it involves an amount of at least ECU 548/ 100 kg. 3 . Tenders must be lodged with the Italian interven ­ tion agency : Azienda di Stato per gli interventi nel mercato agri ­ colo (AIMA), Via Palestro 81 , 1-00198 Roma, (tel . : (39-6) 647 49 91 , telex : 613003/620331 AIMA (I) fax : (39-6) 445 39 40) HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall , in accordance with the conditions laid down by Regulation (EEC) Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1993 . For the Commission Rene STEICHEN Member of the Commission {') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 215, 30 . 7. 1992, p. 64 . 0 OJ No L 184, 29 . 7. 1968 , p. 29 . (4) See page 5 of this Official Journal .